Exhibit 10.2

THIRD AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of June 23, 2017 (this “Amendment”), is by and among Commercial Metals Company,
a Delaware corporation (the “Company”), CMC International Finance S.à r.l., a
company organized and existing under the laws of Luxembourg as a société à
responsabilité limitée (the “Foreign Borrower”) (the Company, together with the
Foreign Borrower, collectively, the “Borrowers”), the lending institutions party
hereto and Bank of America, N.A., as administrative agent (the “Administrative
Agent”) for itself and the other Lenders party to that certain Credit Agreement,
dated as of June 26, 2014 (as amended, supplemented, and restated or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
the Borrowers, the lending institutions party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to make certain revisions to the terms and conditions of the Credit
Agreement as specifically set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers, the Lenders and the Administrative Agent hereby
agree as follows:

§1.    Amendments to Credit Agreement.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:

“Material M&D Subsidiary” means any Material Subsidiary existing on or after the
Third Amendment Closing Date (or any Subsidiary existing on the Third Amendment
Closing Date that becomes a Material Subsidiary in connection with the M&D
Disposition) that is thereafter Disposed of in connection with any M&D
Disposition Transaction.

“M&D Disposition” means, collectively, one or more Dispositions from time to
time of the marketing and distribution businesses conducted by the Company or
any of its Subsidiaries, including, but not limited to, manufacturing or
recycling operations conducted by the Company or any of its Subsidiaries in
conjunction with such marketing and distribution businesses.

“M&D Disposition Transaction” means from time to time any transaction, including
any dissolution, liquidation or other Disposition of assets, relating to the M&D
Disposition.

“Third Amendment” means that certain Third Amendment to Fourth Amended and
Restated Credit Agreement dated effective as of June 23, 2017, among the
Borrowers, the Lenders party thereto and the Administrative Agent.

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Third Amendment Closing Date” means June 23, 2017.

(b)    Subsections (a) and (b) of Section 6.14 of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:

(a)    Notices and Information. Provide notice to the Administrative Agent
(i) no later than 15 days after the date on which any Person becomes, as a
result of formation or acquisition, a Domestic Subsidiary that is not a Domestic
Guarantor but is a Material Subsidiary (other than by virtue of clause (ii) of
the proviso contained in the definition of “Material Subsidiary”) and (ii) no
later than 30 days after the delivery of each Compliance Certificate of any
Domestic Subsidiary that is not a Domestic Guarantor but is as of the last day
of the fiscal quarter for which such Compliance Certificate was delivered a
Material Subsidiary; provided, however, no such notice shall be required for any
Material M&D Subsidiary.

(b)    Domestic Guarantors and Collateral. Within 30 days (or such later time as
may be determined by the Administrative Agent in its sole discretion) after the
date any notice is provided, or is required to be provided, pursuant to
Section 6.14(a)(i) or (ii) above, if any relevant Person is an indirect or
direct Domestic Subsidiary that is a Material Subsidiary (other than a Material
M&D Subsidiary), cause such Domestic Subsidiary to (as applicable):

(i)    become a Domestic Guarantor by execution and delivery to the
Administrative Agent of a joinder agreement in the form provided in the Domestic
Guaranty or in such other form as is reasonably acceptable to the Administrative
Agent;

(ii)    except during a Collateral Release Period, grant a security interest in
all of its assets of the type constituting, or required to constitute,
Collateral (subject to the exceptions contained in the applicable Security
Instruments) owned by such Domestic Subsidiary by execution and delivery to the
Administrative Agent of a supplement or joinder agreement in the form provided
in the applicable Security Instrument or in such other form as is reasonably
acceptable to the Administrative Agent; and

(iii)    in furtherance of clauses (i) and (ii) above, deliver to the
Administrative Agent for the benefit of the Secured Parties, (A) such other
document or documents as the Administrative Agent shall reasonably deem
appropriate to effect the purposes set forth in such clauses, (B) such documents
and certificates referred to in Section 4.01 (including, without limitation,
legal opinions) as may be reasonably requested by the Administrative Agent,
(C) except during a Collateral Release Period, such original Collateral
(together with transfer powers) and other items as may be required to be
delivered hereunder and under the terms of the applicable Security Instruments,
(D) updated schedules to the Loan Documents if, and as, requested by the
Administrative Agent and (E) such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

(c)    Section 6.15 of the Credit Agreement is hereby amended to add a new
sentence to the end thereof to read as follows:

Each Loan Party shall make, execute or endorse, and acknowledge and deliver or
file or cause the same to be done, all such vouchers, invoices, notices,
certifications, and additional agreements, undertakings, conveyances, transfers,
assignments, financing statements, or other assurances, and shall take any and
all such other action, as the Administrative Agent may, from time to time, and
acting reasonably, deem necessary in connection with this Agreement or any of
the other Loan Documents, the obligations of such Loan Party hereunder or
thereunder for better assuring and confirming unto the Secured Parties all or
any part of the Collateral for any of such obligations.

(d)    Section 7.02 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of subsection (n) thereof, (ii) delete “.” at the end of
subsection (o) thereof and substitute “; and” in lieu thereof and (iii) add
thereto a new subsection (p) to read as follows:

(p)    Investments consisting of the contribution of assets in connection with
the M&D Disposition (including, without limitation, any specific M&D Disposition
Transaction).

(e)    Section 7.03 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of subsection (l) thereof, (ii) delete “.” at the end of
subsection (m) thereof and substitute “; and” in lieu thereof and (iii) add
thereto a new subsection (n) to read as follows:

(n)    intercompany Indebtedness incurred in connection with the M&D Disposition
(including, without limitation, any specific M&D Disposition Transaction),
provided that to the extent any such Indebtedness is owed by a Loan Party to a
Person that is not a Loan Party, such Indebtedness will be subordinated to the
payment of the Obligations pursuant to terms satisfactory to the Administrative
Agent.

(f)    Section 7.04 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of subsection (a)(ii) thereof, (ii) amend and restate
clause (b) in its entirety to read as follows and (iii) add thereto a new
clause (c) to read as follows:

(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to any other
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Company or a Guarantor; and

(c)    any Subsidiary may (i) merge or consolidate with or into another Person,
(ii) effect the sale or other Disposition of stock of one or more Material
Subsidiaries, or (iii) Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

acquired) to or in favor of a Material M&D Subsidiary, in each case solely to
facilitate any transaction relating to the M&D Disposition (including, without
limitation, any specific M&D Disposition Transaction).

(g)    Section 7.05 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of subsection (e) thereof, (ii) delete “.” at the end of
subsection (f) thereof and substitute “; and” in lieu thereof and (iii) add
thereto a new subsection (g) to read as follows:

(g)    so long as no Default has occurred and is continuing or would result from
such Disposition after giving effect on a pro forma basis to the assets so
disposed, an M&D Disposition Transaction.

(h)    Section 7.07 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

7.07    Transactions with Affiliates. The Company shall not, and shall not
permit any Material Subsidiary to, enter into or be a party to any transaction
or arrangement with any Affiliate (including the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except in the ordinary course of, and pursuant to the reasonable
requirements of the Company’s or such Material Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Material
Subsidiary than would obtain in a comparable arm’s length transaction with a
Person other than an Affiliate; provided, however, (i) the Company may make
charitable contributions to any tax-exempt entity under Section 501(c)(3) of the
Code, in an amount up to 5% of the Company’s pre-tax profit in any fiscal year,
(ii) the Company and its Subsidiaries may enter into and perform their
respective obligations, subject to the limitations set forth in this Agreement,
under and pursuant to New Markets Tax Credit Transactions; provided that the
aggregate principal amount of all such New Market Tax Credit Transactions does
not exceed $250,000,000 and (iii) the Company and its Subsidiaries may enter
into or be a party to any transaction or arrangement with any Affiliate
necessary to consummate the M&D Disposition.

(i)    Section 7.08 of the Credit Agreement is hereby amended to read as
follows:

7.08    Burdensome Agreements. The Company shall not, nor shall it permit any
Material Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Material Subsidiary to declare or pay Dividends to the Company or to otherwise
transfer property to the Company, or (ii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (ii) shall not prohibit any negative pledge
or restriction on transfer (x) incurred or provided in favor of any holder of
Indebtedness solely to the extent any such negative pledge or restriction on
transfer relates to the property financed by or the subject of such Indebtedness
or (y) incurred or provided in connection with, or to the extent any such
agreement relates in any way to, the M&D Disposition; or (b) requires the grant
of a Lien to

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided that the foregoing clauses (a)(ii) and
(b) shall not prohibit any such Contractual Obligation in favor of a holder of
Indebtedness pursuant to (or on terms substantially similar to or less
restrictive than) the 1995 Indenture.

(j)    Article XI of the Credit Agreement is hereby amended to add a new
Section 11.28 thereto and shall read in its entirety as follows:

11.28    Acknowledgment Concerning M&D Disposition. The parties to this
Agreement agree to use reasonable efforts to amend the Loan Documents to the
extent necessary to permit and give effect to the M&D Disposition (including
without limitation any related M&D Disposition Transaction); provided that any
such proposed amendment shall be subject to any approval required pursuant to
Section 11.01.

§2.    Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:

(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrowers, each Guarantor
and the Lenders;

(b)    the Administrative Agent shall have received a (i) certified resolution
of the Company authorizing the execution, delivery and performance of this
Amendment, and (ii) a certified resolution of the Foreign Borrower authorizing
the execution, delivery and performance of this Amendment;

(c)    the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, an amendment to the Security Agreement executed by
the Grantors and the Administrative Agent, whereby (x) the definition of
“Inventory” set forth in the Security Agreement is revised to exclude raw
materials and finished goods furnished pursuant to any tolling service agreement
entered into in connection with the M&D Disposition (such excluded raw materials
and finished goods, the “M&D Disposition Assets”) and (y) the Administrative
Agent will have the right to file a UCC-1 financing statement to perfect its
Lien in the new Collateral being pledged in conjunction with this Amendment, as
further described on Exhibit A (hereinafter, the “New Collateral”);

(d)    the Administrative Agent shall have received evidence that the
Receivables Purchase Agreement, dated as of April 5, 2011 among the Company, CMC
Receivables, Inc., Nieuw Amsterdam Receivables Corporation B.V. Cooperatieve
Rabobank U.A., and Wells Fargo Bank, N.A. shall have been amended, in form and
substance satisfactory to the Administrative Agent, to permit the pledge of the
New Collateral to the Administrative Agent;

(e)    the Administrative Agent shall have received an Intercreditor Agreement,
in form and substance reasonably satisfactory to it, executed by Wells Fargo
Bank, N.A., and acknowledged by the Company, CMC Steel Fabricators, Inc. and CMC
Receivables, Inc.;

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

(f)    the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all incumbency certificates, certificates of no
default, and such other certificates and documents as reasonably requested by
the Administrative Agent;

(g)    the Administrative Agent shall have received all invoiced out of pocket
fees and expenses due and owing in connection with this Amendment;

(h)    the Borrowers shall have paid all reasonable invoiced fees and expenses
of the Administrative Agent’s counsel, Winstead PC; and

(i)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

§3.    Representations and Warranties. The Borrowers represent and warrant to
the Administrative Agent and the Lenders as follows:

(a)    the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that a representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that the representations contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) of the Credit Agreement, respectively;

(b)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c)    (i) the Borrowers have full power and authority to execute and deliver
this Amendment and (ii) this Amendment has been duly executed and delivered by
the Company and the Foreign Borrower, as the case may be, and (iii) this
Amendment and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Company and the Foreign Borrower, as the
case may be, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

(d)    neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will violate any Law or conflict with any
Organization Documents of either Borrower, or any indenture, agreement or other
instrument to which either Borrower or any of its property is subject; and

(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by either Borrower of
this Amendment or (ii) the acknowledgement by any Guarantor of this Amendment.

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

§4.    Release of M&D Disposition Assets. By signing below, each Lender hereby
agrees to the release of the M&D Disposition Assets as Collateral for the
Secured Obligations.

§5.    No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect. Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of the Borrowers, or of any other Person
under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

§6.    Guarantor’s Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrowers of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived or
modified, impaired or affected in any manner by this Amendment or any of the
provisions contemplated herein, (c) ratifies and confirms its obligations under
its Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty.

§7.    Condition Subsequent. If requested by the Administrative Agent, within
sixty (60) days from the date of such request (or such later date as the
Administrative Agent may agree), the Company, CMC Receivables, Inc., Wells Fargo
Bank, N.A., in its capacity as Securitization Agent under the Receivables
Purchase Agreement, and Bank of America, N.A., in its capacity as depositary
bank, shall execute an amendment and restatement of the Deposit Account Control
Agreement (as defined in the Intercreditor Agreement) in form and substance
reasonably satisfactory to the Administrative Agent. The parties hereto agree
that the failure of such amendment and restatement to be executed and delivered
within the time provided above will be an Event of Default under the Credit
Agreement.

§8.    Reference to the Credit Agreement.

(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Amendment
shall be a Loan Document.

(b)    The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

§9.    Costs, Expenses and Taxes. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

§10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

§11.    Governing Law; Binding Effect. This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

§12.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

§13.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

COMMERCIAL METALS COMPANY,

as Borrower

By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasure and Vice President, Financial Planning
and Analysis

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CMC INTERNATIONAL FINANCE, S.Á R.L.,

as Borrower

By:  

/s/ William M. Gooding

Name:   William M. Gooding Title:   Class B Manager

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Maria A. McClain

Name:   Maria A. McClain Title:   Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender, L/C Issuer and Swingline Lender

By:
 

/s/ Scott Blackman

Name:   Scott Blackman Title:   Senior Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Lender and L/C Issuer

By:  

/s/ Christopher Hartzell

Name:   Christopher Hartzell Title:   Director

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Mitsoo Iravani

Name:   Mitsoo Iravani Title:   Senior Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Mark Haddad

Name:   Mark Haddad Title:   Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Joseph McElhinny

Name:   Joseph McElhinny Title:   Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH By:  

/s/ Paul Moisselin

Name:   Paul Moisselin Title:   Vice President By:  

/s/ Chan K. Park

Name:   Chan K. Park Title:   Managing Director

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Sarah Bryson

Name:   Sarah Bryson Title:   Senior Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. By:  

/s/ Jason Deegan

Name:   Jason Deegan Title:   Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. By:  

/s/ Andres Barbosa

Name:   Andres Barbosa Title:   Executive Director

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Jonathan F. Lindvall

Name:   Jonathan F. Lindvall Title:   Senior Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Malcolm Ferrell

Name:   Malcolm Ferrell Title:   Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Christopher Mosley

Name:   Christopher Mosley Title:   Vice President

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: COMMERCIAL METALS COMPANY By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer and Vice President,     Financial
Planning and Analysis STRUCTURAL METALS, INC. C M C STEEL FABRICATORS, INC. SMI
STEEL LLC OWEN ELECTRIC STEEL COMPANY OF            SOUTH CAROLINA SMI-OWEN
STEEL COMPANY, INC. OWEN INDUSTRIAL PRODUCTS, INC. By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer CMC GH, LLC By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer and Vice President,     Financial
Planning and Analysis CMC POLAND SP. Z O.O. By:  

/s/ Jerzy Kozicz

  Name:   Jerzy Kozicz   Title:   President of the Management Board By:  

/s/ Tomasz Flak

  Name:   Tomasz Flak   Title:   Member of the Management Board

 

Signature Page to Third Amendment to Fourth Amended and Restated Credit
Agreement